Exhibit 10.7
Execution Copy
Security Agreement
          This Security Agreement dated as of May 3, 2011 (as amended, restated,
supplemented or modified from time to time, this “Agreement” ), is given, made
and entered into by Northeast Ohio Natural Gas Corp., an Ohio corporation
(“NEO”), Orwell Natural Gas Company, an Ohio corporation (“Orwell” ), Brainard
Gas Corp., an Ohio corporation (“Brainard” ; Brainard, NEO and Orwell are
referred to herein, collectively, as the “Fixed Rate Issuers” and, individually,
as a “Fixed Rate Issuer” ), Great Plains Natural Gas Company, an Ohio
corporation, in its capacity as issuer of the hereinafter defined Floating Rate
Notes (the “Floating Rate Issuer” ) and in its capacity as guarantor under the
hereinafter defined Fixed Rate Note Purchase Agreement (“Great Plains” ),
Lightning Pipeline Company, Inc., an Ohio corporation (“Lightning” ), Spelman
Pipeline Holdings, LLC, an Ohio limited liability company (“Spelman” ), Kidron
Pipeline, LLC, an Ohio limited liability company (“Kidron” ), Gas Natural
Service Company, LLC, an Ohio limited liability company (“Service Company” ),
and Gas Natural Inc., an Ohio corporation (the “Parent” ; the Parent, the Fixed
Rate Issuers, the Floating Rate Issuer, Great Plains, Lightning, Spelman, Kidron
and Service Company are referred to herein, collectively, as the “Initial
Grantors” ) and any new Subsidiary of any Initial Grantor, whether now existing
or hereafter formed or acquired, which becomes party to this Agreement pursuant
to Section 21 hereof (collectively, together with the Initial Grantors, and in
each case with its respective successors and assigns, including
debtors-in-possession on behalf thereof, the “Grantors” and, individually, a
“Grantor” ), as the grantors of the security described below, and Sun Life
Assurance Company of Canada (the “Secured Party” ), as the secured party, in
connection with those certain Note Purchase Agreements (as defined below).
Witnesseth that:
          Whereas, the Grantors are (or will be with respect to after-acquired
property) the legal and beneficial owners and the holders of the Collateral (as
defined in Section 1 hereof).
          Whereas, pursuant to that certain Note Purchase Agreement dated as of
November 1, 2010 by and among the Secured Party, the Fixed Rate Issuers, Great
Plains, Lightning and the Parent, as amended by the First Amendment and Joinder
to Note Purchase Agreement dated as of May 3, 2011 by and among the Secured
Party, the Fixed Rate Issuers, Great Plains, Lightning, Spelman, Kidron, Service
Company and the Parent (as so amended, and as from time to time further amended,
restated, supplemented or otherwise modified, the “Fixed Rate Note Purchase
Agreement” ) (i) the Secured Party has agreed to purchase $15,334,000 aggregate
principal amount of the Fixed Rate Issuers’ Senior Secured Guaranteed Notes due
June 1, 2017 (the “Fixed Rate Notes” ) and (ii) Great Plains, Lightning,
Spelman, Kidron, Service Company and the Parent have each agreed to jointly and
severally guarantee the Guaranteed Obligations (as defined therein).
          Whereas, pursuant to that certain Note Purchase Agreement dated as of
November 1, 2010 by and among the Secured Party, the Floating Rate Issuer,
Lightning and the Parent, as amended by the First Amendment and Joinder to Note
Purchase Agreement dated as of May 3, 2011 by and among the Secured Party, the
Floating Rate Issuer, Lightning, Spelman, Kidron, Service Company and the Parent
(as so amended, and as from time to time further amended, restated, supplemented
or otherwise modified, the “Floating Rate Note Purchase Agreement” ; the
Floating Rate Note Purchase Agreement and the Fixed Rate Note Purchase Agreement
are referred to herein, collectively, as the

 



--------------------------------------------------------------------------------



 



“Note Purchase Agreements” and, individually, as a “Note Purchase Agreement” )
(i) the Secured Party has agreed to purchase $3,000,000 aggregate principal
amount of the Floating Rate Issuer’s Floating Rate Senior Secured Guaranteed
Notes due 2013 (the “Floating Rate Notes” ; the Floating Rate Notes and the
Fixed Rate Notes are referred to herein, collectively, as the “Notes” and,
individually, as a “Note” ) and (ii) Lightning, Spelman, Kidron, Service Company
and the Parent have each agreed to jointly and severally guarantee the
Guaranteed Obligations (as defined therein).
          Whereas, in order to induce the Secured Party to enter into the Note
Purchase Agreements and other Financing Agreements (as hereinafter defined) and
to induce the Secured Party to purchase the Notes, the Grantors have agreed to
grant a continuing Lien on the Collateral to secure the Grantors’ obligations to
the Secured Party under each Note Purchase Agreement, as applicable, and the
other Financing Agreements and otherwise as more fully described herein in the
manner set forth herein.
          Whereas, the Initial Grantors contemplate that from time to time after
the date hereof, additional Subsidiaries may, subject to the terms and
conditions of Section 9.8 of each of the Note Purchase Agreements, enter into
joinder agreements to the Financing Agreements and the Secured Party desires
that such Subsidiaries become subject to this Agreement pursuant to the
requirements of Section 21 hereof.
          Now, Therefore, intending to be legally bound hereby, the parties
hereto covenant and agree as follows:
          1. Terms which are defined in the Note Purchase Agreements and not
otherwise defined herein are used herein as defined therein. The following words
and terms shall have the following meanings, respectively, unless the context
hereof otherwise clearly requires:
               (i) “Collateral” means, with respect to each Grantor, all of such
Grantor’s right, title and interest in, to and under the following described
property of such Grantor (each capitalized term used in this definition shall
have in this Agreement the meaning given to it by the UCC):
                    (a) all now existing and hereafter acquired or arising
Accounts, Goods, Health Care Insurance Receivables, General Intangibles, Payment
Intangibles, Deposit Accounts, Chattel Paper (including, without limitation,
Electronic Chattel Paper), Documents, Instruments, Software, Investment
Property, Letters of Credit, Letter of Credit Rights, advices of credit, money,
Commercial Tort Claims as listed on Schedule B hereto (as such Schedule is
amended or supplemented from time to time), Equipment, Inventory, Fixtures, and
Supporting Obligations, together with all products of and Accessions to any of
the foregoing and all Proceeds of any of the foregoing (including without
limitation all insurance policies and proceeds thereof);
                    (b) to the extent, if any, not included in clause (a) above,
each and every other item of personal property and fixtures, whether now
existing or hereafter arising or acquired, including, without limitation, all
licenses, contracts and, agreements, and all collateral for payment or
performance of any contract or agreement, together with

2



--------------------------------------------------------------------------------



 



all products and Proceeds (including all insurance policies and proceeds) of any
Accessions to any of the foregoing; and
                    (c) all present and future business records and information,
including computer tapes and other storage media containing the same and
computer programs and software (including without limitation, source code,
object code and related manuals and documentation and all licenses to use such
software) for accessing and manipulating such information.
Provided, however, that “Collateral” does not include any shares or stock of an
Unrestricted Subsidiary.
     (ii) “Event of Default” means, individually and collectively, (a) any
“Event of Default” as defined in the Fixed Rate Note Purchase Agreement and
(b) any “Event of Default” as defined in the Floating Rate Note Purchase
Agreement.
     (iii) “Financing Agreements” means, individually and collectively, (a) the
“Financing Agreements” as defined in the Fixed Rate Note Purchase Agreement and
(b) the “Financing Agreements” as defined in the Floating Rate Note Purchase
Agreement.
     (iv) “Fixed Rate Obligations” shall mean the “Obligations” as defined in
the Fixed Rate Note Purchase Agreement.
     (v) “Floating Rate Obligations” shall mean the “Obligations” as defined in
the Floating Rate Note Purchase Agreement.
     (vi) “Obligations” shall mean, individually and collectively, the Fixed
Rate Obligations and the Floating Rate Obligations.
     (vii) “Other Indebtedness” shall mean and include all now existing and
hereafter arising Indebtedness, or other obligations or liabilities, of each
Grantor, whether as a primary obligor, guarantor or otherwise, to the Secured
Party, other than that which relates to or arises under or in connection with
the Note Purchase Agreements and the other Financing Agreements to which such
Grantor is a party.
     (viii) “Secured Obligations” shall mean and include all now existing and
hereafter arising (a) Fixed Rate Obligations of the Fixed Rate Issuers, Great
Plains, Lightning, Spelman, Kidron, Service Company and the Parent to the
Secured Party under the Fixed Rate Note Purchase Agreement and the Fixed Rate
Notes, (b) Floating Rate Obligations of the Floating Rate Issuer, Lightning,
Spelman, Kidron, Service Company and the Parent to the Secured Party under the
Floating Rate Note Purchase Agreement and the Floating Rate Notes, and (c) any
other Obligations of the Grantors to the Secured Party under any of the other
Financing Agreements to which any Grantor is a party, or under any Other
Indebtedness, including the following: (x) all obligations, liabilities, and
indebtedness, whether for principal, interest, fees, indemnities, expenses or
otherwise, of the Grantors to the Secured Party, now existing or hereafter
incurred under either Note Purchase Agreement, any Notes, any of

3



--------------------------------------------------------------------------------



 



the other Financing Agreements, or any other agreement, undertaking, instrument
or document related to Other Indebtedness, as any of the same or any one or more
of them may from time to time be amended, restated, modified, or supplemented,
together with any and all extensions, renewals, refinancings, and refundings
thereof in whole or in part (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization, or similar proceeding with respect to any Grantor or
any other Person, or which would have arisen or accrued but for the commencement
of such proceeding, even if the claim for such obligation, liability or
indebtedness is not enforceable or allowable in such proceeding, and including
all obligations, liabilities and indebtedness arising from any extensions of
credit under or in connection with the Financing Agreements, or any such other
agreement, undertaking, instrument or document, from time to time, regardless
whether any such extensions of credit are in excess of the amount committed
under or contemplated by the Financing Agreements, or any such other agreement,
undertaking, instrument or document, or are made in circumstances in which any
condition to extension of credit is not satisfied); and (y) any sums advanced by
the Secured Party or which may otherwise become due pursuant to the provisions
of either Note Purchase Agreement, this Agreement or any other Financing
Agreements to which any Grantor is a party, or any such other agreement,
undertaking, instrument or document, or pursuant to any other document or
instrument at any time delivered to the Secured Party in connection therewith,
including fees and charges, and indemnification obligations under any such
document or instrument, together with all interest payable on any of the
foregoing, whether such sums are advanced or otherwise become due before or
after the entry of any judgment for foreclosure or any judgment on any Financing
Agreement or any such other agreement, undertaking, instrument or document, or
with respect to any default under any of the Secured Obligations. For the
avoidance of doubt, the Fixed Rate Issuers’ Collateral shall at no time secure
the Floating Rate Obligations.
     (ix) “Receivables” means all of the Collateral except Equipment, Goods,
Deposit Accounts, Software, Investment Property and Fixtures.
     (x) “UCC” means the Uniform Commercial Code as in effect in the State of
Ohio on the date hereof and as amended from time to time except to the extent
that the conflict of law rules of such Uniform Commercial Code shall apply the
Uniform Commercial Code as in effect from time to time in any other state to
specific property or other matters.
          2. As security for the due and punctual payment and performance of the
Secured Obligations in full, each Grantor hereby agrees that the Secured Party
shall have, and each Grantor hereby grants to and creates in favor of the
Secured Party, a continuing first priority lien on and security interest under
the UCC in and to the Collateral subject only to Permitted Encumbrances. Without
limiting the generality of Section 4 below, each Grantor further agrees that
with respect to each item of Collateral as to which (i) the creation of a valid
and enforceable security interest is not governed exclusively by the UCC or
(ii) the perfection of a valid and enforceable first priority security interest
therein under the UCC cannot be accomplished either by the Secured Party taking
possession thereof or by the filing in appropriate locations of appropriate UCC
financing statements, such Grantor will at its expense execute and deliver to
the Secured Party and hereby does authorize the Secured Party to execute and
file such documents, agreements, notices, assignments and

4



--------------------------------------------------------------------------------



 



instruments and take such further actions as may be reasonably requested by the
Secured Party from time to time for the purpose of creating a valid and
perfected first priority lien and security interest on such item, subject only
to Permitted Encumbrances, enforceable against each Grantor and all third
parties to secure the Secured Obligations.
          3. Each Grantor represents and warrants to the Secured Party subject
to any and all regulations affecting such Grantor by the nature of its business
as a public utility, that (a) such Grantor has good and marketable title to the
Collateral, (b) except for the security interest granted to and created in favor
of the Secured Party and Permitted Encumbrances, all the Collateral is free and
clear of any Lien, (c) such Grantor will defend the Collateral against all
material claims and demands of all persons at any time claiming the same or any
interest therein, (d) each Account and General Intangible is genuine and
enforceable in accordance with its terms, subject to reasonable reserves on such
Grantor’s financial statements, and such Grantor will defend the same against
all claims, demands, recoupment, setoffs, and counterclaims, at any time
asserted, and (e) at the time any Account or General Intangible becomes subject
to this Agreement, each such Account or General Intangible will be a good and
valid Account representing a bona fide sale of goods or services by such Grantor
and such goods will have been shipped to the respective account debtors or the
services will have been performed for the respective account debtors (or for
those on behalf of whom the account debtors are obligated on the Accounts), and
no such Account or General Intangible will at such time be subject to any claim
for credit, allowance, setoff, recoupment, defense, counterclaim or adjustment
by any account debtor or otherwise, subject to reasonable reserves on such
Grantor’s financial statements, (f) the exact legal name of each Grantor is as
set forth on the signature page hereto, and (g) the state of incorporation,
formation or organization as applicable, of each Grantor is as set forth on
Schedule A hereto.
          4. Each Grantor will faithfully preserve and protect the Secured
Party’s security interest in the Collateral as a prior perfected security
interest under the UCC, superior and prior to the rights of all third Persons,
except for holders of Permitted Encumbrances, and will do all such other acts
and things and will, upon request therefor by the Secured Party, execute,
deliver, file and record, and each Grantor hereby authorizes the Secured Party
to so file, all such other documents and instruments, including, without
limitation, financing statements, security agreements, assignments and documents
and powers of attorney with respect to the Collateral, and pay all filing fees
and taxes related thereto, as the Secured Party in its reasonable discretion may
deem necessary or advisable from time to time in order to attach, continue,
preserve, perfect, and protect said security interest (including the filing at
any time or times after the date hereof of financing statements under, and in
the locations advisable pursuant to, the UCC); and each Grantor hereby
irrevocably appoints the Secured Party, its officers, employees and agents, or
any of them, as attorneys-in-fact for such Grantor to execute, deliver, file and
record such items for such Grantor and in such Grantor’s name, place and stead.
This power of attorney, being coupled with an interest, shall be irrevocable for
the life of this Agreement.
          5. Each Grantor covenants and agrees, subject to restrictions imposed
by any applicable law or regulation, that:
               (i) it will defend the Secured Party’s right, title and lien on
and security interest in and to the Collateral and the proceeds thereof against
the claims and demands of all Persons

5



--------------------------------------------------------------------------------



 



               whomsoever, other than any Person claiming a right in the
Collateral pursuant to an agreement between such Person and the Secured Party;
               (ii) it will not suffer or permit to exist on any Collateral any
Lien except for Permitted Encumbrances;
               (iii) it will not take or omit to take any action, the taking or
the omission of which might result in a material alteration (except as permitted
by the applicable Note Purchase Agreement) or impairment of the Collateral of
the Secured Party’s right under this Agreement;
               (iv) it will not sell, assign or otherwise dispose of any portion
of the Collateral except as permitted in Section 10.6 [Disposition of Assets] of
the applicable Note Purchase Agreement;
               (v) it will (a) except for such Collateral delivered to the
Secured Party pursuant to this Section or otherwise now or hereafter under the
control of the Secured Party, obtain and maintain sole and exclusive possession
of the Collateral, (b) maintain its chief executive office and keep the
Collateral and all records pertaining thereto at the locations specified on the
Security Interest Data Summary attached as Schedule A hereto, unless it shall
have given the Secured Party prior notice and taken any action reasonably
requested by the Secured Party to maintain its security interest therein,
(c) notify the Secured Party if an Account becomes evidenced or secured by an
Instrument or Chattel Paper and deliver to the Secured Party upon the Secured
Party’s request therefor all Collateral consisting of Instruments and Chattel
Paper immediately upon such Grantor’s receipt of a request therefor, (d) deliver
to the Secured Party possession of all Collateral the possession of which is
required to perfect the Secured Party’s lien thereon or security interest
therein or the possession of which grants priority over a Person filing a
financing statement with respect thereto, (e) execute control agreements and
cause, to the best of its ability, other Persons to execute acknowledgments in
form and substance reasonably satisfactory to the Secured Party evidencing the
Secured Party’s control with respect to all Collateral the control or
acknowledgment of which perfects the Secured Party’s security interest therein,
including Letters of Credit, Letter of Credit Rights, Electronic Chattel Paper,
Deposit Accounts and Investment Property, and (f) keep materially accurate and
complete books and records concerning the Collateral and such other books and
records as the Secured Party may from time to time reasonably require; and
               (vi) it will promptly furnish to the Secured Party such
information and documents relating to the Collateral as the Secured Party may
reasonably request, including, without limitation, all invoices, Documents,
contracts, Chattel Paper, Instruments and other writings pertaining to such
Grantor’s contracts or the performance thereof, all of the foregoing to be
certified upon request of the Secured Party by an authorized officer of such
Grantor;
               (vii) it shall immediately notify the Secured Party if any
Account arises out of contracts with the United States or any department, agency
or instrumentality thereof or any one or more of the states of the United States
or any department, agency, instrumentality thereof, and upon the request of the
Secured Party will execute any instruments and take any

6



--------------------------------------------------------------------------------



 



steps required by the Secured Party so that all monies due and to become due
under such contract shall be assigned to the Secured Party and notice of the
assignment given to and acknowledged by the appropriate government agency or
authority under the Federal Assignment of Claims Act;
               (viii) such Grantor will not change its state of incorporation,
formation or organization without the prior written consent of the Secured
Party;
               (ix) such Grantor will not change its name without providing
thirty (30) days prior written notice to the Secured Party;
               (x) except as otherwise permitted by the applicable Note Purchase
Agreement, such Grantor shall preserve its corporate existence and shall not
(a) in one, or a series of related transactions, merge into or consolidate with
any other entity, the survivor of which is not a Grantor, or (b) sell all or
substantially all of its assets;
               (xi) if such Grantor shall at any time acquire a Commercial Tort
Claim, such Grantor shall promptly notify the Secured Party in a writing signed
by such Grantor of the details thereof and grant to the Secured Party in such
writing a security interest therein and in the proceeds thereof, with such
writing to be in forms and substance reasonably satisfactory to the Secured
Party and such writing shall constitute a supplement to Schedule B hereto;
               (xii) such Grantor hereby (a) authorizes the Secured Party to, at
any time and from time to time, file in any one or more jurisdictions financing
statements that describe the Collateral, together with continuation statements
thereof and amendments thereto, and which contain any information required by
the UCC or any other applicable statute applicable to such jurisdiction for the
sufficiency or filing office acceptance of any financing statements,
continuation statements, or amendments, (b) agrees to furnish any such
information to the Secured Party promptly upon request, and (c) agrees that any
such financing statements, continuation statements, or amendments may be signed
by the Secured Party on behalf of such Grantor if the Secured Party so elects
and may be filed at any time in any jurisdiction; and
               (xiii) such Grantor shall at any time and from time to time take
such steps as the Secured Party may reasonably request as are necessary for the
Secured Party to insure the continued perfection of the Secured Party’s security
interest in the Collateral with the same priority required hereby and the
preservation of its rights therein.
          6. Each Grantor assumes full responsibility for taking any and all
necessary steps to preserve the Secured Party’s rights with respect to the
Collateral against all Persons other than anyone asserting rights in respect of
a Permitted Encumbrance. The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Secured Party takes such action for that purpose as a Grantor
shall request in writing, provided that such requested action will not, in the
judgment of the Secured Party, impair the security interest in the Collateral
created hereby or the Secured Party’s rights in, or the value of, the
Collateral, and provided further that such written request is received by the
Secured Party in sufficient time to permit the Secured Party to take the
requested action.

7



--------------------------------------------------------------------------------



 



          7. (i) At any time and from time to time whether or not an Event of
Default then exists and without prior notice to or consent of any Grantor, the
Secured Party may at its option take such actions as the Secured Party deems
appropriate (a) to attach, perfect, continue, preserve and protect the Secured
Party’s first priority security interest in or lien on the Collateral, (b) to
inspect, audit and verify the Collateral, including reviewing all of the
Grantors’ books and records and copying and making excerpts therefrom, and
(c) to add all liabilities, obligations, costs and expenses reasonably incurred
in connection with the foregoing clauses (a) and (b) to the Secured Obligations,
to be paid by the Grantors to the Secured Party upon demand.
          (ii) At any time and from time to time after an Event of Default
exists and is continuing and without prior notice to or consent of any Grantor,
the Secured Party may at its option take such action as the Secured Party deems
appropriate (a) to maintain, repair, protect and insure the Collateral, and/or
(b) to perform, keep, observe and render true and correct any and all covenants,
agreements, representations and warranties of the Grantors hereunder, and (c) to
add all liabilities, obligations, costs and expenses reasonably incurred in
connection with the foregoing clauses (a) and (b) to the Secured Obligations, to
be paid by the Grantors to the Secured Party upon demand.
          8. After there exists any Event of Default which has not been cured or
waived under the Note Purchase Agreements:
               (i) The Secured Party shall have and may exercise all the rights
and remedies available to a secured party under the UCC in effect at the time,
and such other rights and remedies as may be provided by law and as set forth
below, including without limitation to take over and collect all of the
Grantors’ Receivables and all other Collateral, and to this end each Grantor
hereby appoints the Secured Party, its officers, employees and agents, as its
irrevocable, true and lawful attorneys-in-fact with all necessary power and
authority to (a) take possession immediately, with or without notice, demand, or
legal process, of any of or all of the Collateral wherever found, and for such
purposes, enter upon any premises upon which the Collateral may be found and
remove the Collateral therefrom, (b) require the Grantors to assemble the
Collateral and deliver it to the Secured Party or to any place reasonably
designated by the Secured Party at the Grantors’ expense, (c) receive, open and
dispose of all mail addressed to such Grantor and notify postal authorities to
change the address for delivery thereof to such address as the Secured Party may
designate, (d) demand payment of the Receivables, (e) enforce payment of the
Receivables by legal proceedings or otherwise, (f) exercise all of the Grantors’
rights and remedies with respect to the collection of the Receivables,
(g) settle, adjust, compromise, extend or renew the Receivables, (h) settle,
adjust or compromise any legal proceedings brought to collect the Receivables,
(i) to the extent permitted by applicable law, sell or assign the Receivables
upon such terms, for such amounts and at such time or times as the Secured Party
deems advisable, (j) discharge and release the Receivables, (k) take control, in
any manner, of any item of payment or proceeds from any account debtor,
(l) prepare, file and sign such Grantor’s name on any Proof of Claim in
Bankruptcy or similar document against any account debtor, (m) prepare, file and
sign such Grantor’s name on any notice of lien, assignment or satisfaction of
lien or similar document in connection with the Receivables, (n) do all acts and
things necessary, in the Secured Party’s sole discretion, to fulfill any
Grantor’s or any Guarantor’s obligations to the Secured Party under the Note
Purchase Agreements, Financing Agreements or otherwise, (o) endorse the

8



--------------------------------------------------------------------------------



 



name of such Grantor upon any check, Chattel Paper, Document, Instrument,
invoice, freight bill, bill of lading or similar document or agreement relating
to the Receivables, (p) use such Grantor’s stationery and sign such Grantor’s
name to verifications of the Receivables and notices thereof to account debtors,
(q) access and use the information recorded on or contained in any data
processing equipment or computer hardware or software relating to the
Receivables or other Collateral or proceeds thereof to which such Grantor has
access, (r) demand, sue for, collect, compromise and give acquittances for any
and all Collateral, (s) prosecute, defend or compromise any action, claim or
proceeding with respect to any of the Collateral, and (t) take such other action
as the Secured Party may deem appropriate, including extending or modifying the
terms of payment of such Grantor’s debtors. This power of attorney, being
coupled with an interest, shall be irrevocable for the life of this Agreement.
To the extent permitted by law, each Grantor hereby waives all claims of damages
due to or arising from or connected with any of the rights or remedies exercised
by the Secured Party pursuant to this Agreement, except claims for physical
damage to the Collateral arising from gross negligence or willful misconduct by
the Secured Party.
     (ii) The Secured Party shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
law (it being agreed by each Grantor that, in the absence of any contrary
requirement of law ten (10) days’ prior notice of a public or private sale of
Collateral shall be deemed reasonable notice), in lots or in bulk, for cash or
on credit, all as the Secured Party, in its sole discretion, may deem advisable.
Such sales may be adjourned from time to time with or without notice. The
Secured Party shall have the right to conduct such sales on any Grantor’s
premises or elsewhere and shall have the right to use each Grantor’s premises
without charge for such sales for such time or times as the Secured Party may
see fit. The Secured Party may purchase all or any part of the Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Secured
Obligations.
     (iii) Each Grantor, at its cost and expense (including the cost and expense
of any of the following referenced consents, approvals etc.) will promptly
execute and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Secured Party may request in connection with the obtaining of any
consent, approval, registration, qualification, permit, license, accreditation,
or authorization of any other Governmental Authority or other Person necessary
or appropriate for the effective exercise of any rights hereunder or under the
other Financing Agreements. Without limiting the generality of the foregoing,
each Grantor agrees that in the event the Secured Party shall exercise its
rights hereunder or pursuant to the other Financing Agreements, to sell,
transfer, or otherwise dispose of, or vote, consent, operate, or take any other
action in connection with any of the Collateral, such Grantor shall execute and
deliver (or cause to be executed and delivered) all applications, certificates,
assignments and other documents that the Secured Party requests to facilitate
such actions and shall otherwise promptly, fully, and diligently cooperate with
the Secured Party and any other Persons in making any application for the prior
consent or approval of any Governmental Authority or any other Person to the
exercise by the Secured Party of any such rights relating to all or any of the
Collateral. Furthermore, because each Grantor agrees that the remedies at law of
the

9



--------------------------------------------------------------------------------



 



Secured Party for failure of any Grantor to comply with this Subsection
(iii) would be inadequate, and that any such failure would not be adequately
compensable in damages, each Grantor agrees that this Subsection (iii) may be
specifically enforced.
     (iv) Without limiting the rights and remedies of the Secured Party
otherwise provided hereunder and under the other Financing Agreements, the
Secured Party may, without notice to any Grantor which notice is expressly
waived by each Grantor, in order to better secure the Secured Party, to the
extent permitted by law, direct the account debtors to make payments of all
monies paid or payable thereon directly to the Secured Party or to a lockbox
designated by the Secured Party (and, at the request of the Secured Party, the
Grantors shall indicate on all billings that payments thereon are to be made to
the Secured Party) and give any account debtors so notified and directed the
receipt of the Secured Party for any such payment as a full release for the
amount so paid.
          9. The lien on and security interest in the Grantors’ Collateral
granted to and created in favor of the Secured Party by this Agreement shall be
for the benefit of the Secured Party. The Grantor shall remain liable to the
Secured Party for and shall pay to the Secured Party, for the Secured Party’s
benefit, any deficiency which may remain after such sale or collection.
          10. If the Secured Party repossesses or seeks to repossess any of the
Collateral pursuant to the terms hereof because of the occurrence of an Event of
Default, then to the extent it is commercially reasonable for the Secured Party
to store any Collateral on any of the Grantors’ premises, the Grantors hereby
agree to lease to the Secured Party on a month-to-month tenancy for a period not
to exceed one hundred twenty (120) days at the Secured Party’s election, at a
rental of One Dollar ($1.00) per month, the premises on which the Collateral is
located, provided it is located on premises owned or leased by a Grantor. The
foregoing rights shall be in addition to all rights of the Secured Party granted
under the Mortgages conveyed by the Grantors to the Secured Party.
          11. No failure or delay on the part of the Secured Party in exercising
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof or of any other right, remedy, power or privilege of the Secured Party
hereunder; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. No waiver of a single
Event of Default shall be deemed a waiver of a subsequent Event of Default. All
waivers under this Agreement must be in writing. The rights and remedies of the
Secured Party under this Agreement are cumulative and in addition to any rights
or remedies which it may otherwise have, and the Secured Party may enforce any
one or more remedies hereunder successively or concurrently at its option.
          12. All notices, statements, requests and demands given to or made
upon either party hereto in accordance with the provisions of this Agreement
shall be given or made as provided in Section 18 [Notices] of the applicable
Note Purchase Agreement.
          13. Each Grantor agrees that as of the date hereof, all information
contained in the Security Interest Data Schedule attached hereto as Schedule A
is accurate and complete and contains no omission or misrepresentation. Each
Grantor shall promptly notify the Secured Party, and in any case within fifteen
(15) days, of any changes in the information set forth thereon.

10



--------------------------------------------------------------------------------



 



          14. Each Grantor acknowledges that the provisions hereof giving the
Secured Party rights of access to books, records and information concerning the
Collateral and such Grantor’s operations and providing the Secured Party access
to such Grantor’s premises are intended to afford the Secured Party with
immediate access to current information concerning such Grantor and its
activities, including without limitation, the value, nature and location of the
Collateral so that the Secured Party can, among other things, make an
appropriate determination after the occurrence of an Event of Default, whether
or when to exercise its other remedies hereunder and at law, including without
limitation, instituting a replevin action should such Grantor refuse to turn
over any Collateral to the Secured Party. Each Grantor further acknowledges that
should such Grantor at any time fail to promptly provide such information and
access to the Secured Party, such Grantor acknowledges that the Secured Party
would have no adequate remedy at law to promptly obtain the same. Each Grantor
agrees that the provisions hereof may be specifically enforced by the Secured
Party and waives any claim or defense in any such action or proceeding that the
Secured Party has an adequate remedy at law.
          15. This Agreement shall be binding upon and inure to the benefit of
the Secured Party and its successors and assigns, and each Grantor and each of
its successors and assigns, except that no Grantor may assign or transfer such
Grantor’s obligations hereunder or any interest herein.
          16. This Agreement shall be deemed to be a contract under the laws of
the State of Ohio and for all purposes shall be governed by and construed in
accordance with the laws of said State excluding its rules relating to conflicts
of law.
          17. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
          18. Each Grantor hereby irrevocably submits to the nonexclusive
jurisdiction of the Court of Common Pleas of Lake County, Ohio or the District
Court of the United States for the Northern District of Ohio in any action or
proceeding arising out of or relating to this Agreement, and the Grantor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in the Court of Common Pleas of Lake County, Ohio or the
District Court of the United States for the Northern District of Ohio. The
Grantor hereby waives to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding.
          19. Each Grantor and the Secured Party hereby waives any right to a
trial by a jury in respect of any litigation directly or indirectly arising out
of, under, or in connection with this Agreement or any other documents or
transactions relating thereto.
          20. This Agreement may be executed in any number of counterparts, and
by different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Grantor acknowledges and agrees
that a telecopy transmission to the Secured Party of the signature pages hereof
purporting to be

11



--------------------------------------------------------------------------------



 



signed on behalf of such Grantor shall constitute effective and binding
execution and delivery hereof by such Grantor.
          21. Additional Subsidiaries that are required by the terms of
Section 9.8 of each of the Note Purchase Agreements, shall execute and deliver
to the Secured Party an Addendum in the form of Exhibit A attached hereto and
shall, thereafter, become a Grantor hereunder.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



          In Witness Whereof, and intending to be legally bound, the parties
hereto have caused this Agreement to be duly executed as of the date first
written above.

            Northeast Ohio Natural Gas Corp.
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Orwell Natural Gas Company
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Brainard Gas Corp.
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Lightning Pipeline Company, Inc.
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Kidron Pipeline, LLC
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Spelman Pipeline Holdings, LLC
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer   

13



--------------------------------------------------------------------------------



 



         

            Gas Natural Service Company, LLC
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer        Gas Natural Inc.
      By   /s/ Thomas J. Smith         Name:   Thomas J. Smith        Title:  
Chief Financial Officer   

14



--------------------------------------------------------------------------------



 



          This Agreement is hereby accepted and agreed to as of the date
thereof.

            SECURED PARTY:

Sun Life Assurance Company of Canada
      By   /s/ John Chamberlain         Name:   John Chamberlain        Title:  
Senior Director, Private Fixed
Income              By  /s/ Paul Sinclair         Name:   Paul Sinclaim       
Title:   Managing Director, Head of
PrivateDebt, Private Fixed Income     

15